ON REHEARING
Per curiam:
We granted a rehearing in this case, not because we were in doubt about the correctness of our ruling on the exception of no cause of action, but because we reached the conclusion that we could not consider the lower court’s ruling on the exception as defendant did not appeal nor answer the appeal.
See Siragusa vs. Ill. Cent. R. R. Co., 152 La. 745, 94 So. 376.
However, defendant has filed in this court an exception of no cause of action, and that exception is now before us.
Code of Practice, Art. 346.
State vs. Winehill & Rosenthal, 147 La. 781, 86 So. 181.
A reconsideration of the case has not changed our views. We think the exception of no cause of action is well founded and should have been sustained by the lower court.
It is accordingly ordered and decreed that our former judgment be reinstated and made the final decree of this court.